PER CURIAM.
This case is controlled by the opinion handed down herewith in the case of United States v. Polakoff, 112 F.2d 888. The- declarations of the accused over the telephone were even more damaging than in Polakoff’s case, and certainly determined the verdict. A recording apparatus was interposed in the telephone circuit in the house of the prosecution’s chief witness, Reilly, who was then acting in conjunction with agents of the Federal Bureau of Investigation. After all had been arranged Reilly called up the accused and their talk was recorded. This was repeated at another time and from another house. We see no reason for adding to what we have already said in the companion case.
Judgment reversed; new trial ordered.